--------------------------------------------------------------------------------

EXHIBIT 10.2
 
KAYDON CORPORATION
CHANGE IN CONTROL COMPENSATION AGREEMENT
 
AGREEMENT made and executed as of March 5, 2012 between KAYDON CORPORATION, a
Delaware corporation, 315 East Eisenhower Parkway, Suite 300, Ann Arbor,
Michigan 48108 (Kaydon), and Timothy Heasley (the Executive).
 
The Board of Directors of Kaydon has recommended and approved that Kaydon enter
into agreements providing for compensation under certain circumstances involving
a change in control of Kaydon. Executive is a key executive of Kaydon or one or
more of its Subsidiaries and has been selected by the Compensation Committee of
the Board of Directors to enter into this Agreement.
 
The Board of Directors believes it is imperative that Kaydon and the Board be
able to rely upon Executive to continue in his position should Kaydon become
subject to a proposed or threatened Change in Control. The Board also believes
it is critical that Kaydon and the Board be able to receive and rely upon
Executive’s advice, if requested, as to the best interests of Kaydon and its
stockholders, without concern that Executive might be distracted by the personal
uncertainties and risks created by such a proposal or threat. The parties
anticipate that this may require actions above and beyond Executive’s regular
duties as the Board determines to be appropriate.
 
To assure Kaydon that it will have the continued dedication of Executive and the
availability of Executive’s advice and counsel notwithstanding the possibility,
threat or occurrence of an effort to take over control of Kaydon, and to induce
Executive to remain in the employ of Kaydon and its Subsidiaries and for other
good and valuable consideration, Kaydon and Executive agree as follows:
 
1. Services During Certain Events. In the event a third person begins a tender
or exchange offer, circulates a proxy to stockholders, or takes other steps to
effect a Change in Control, Executive agrees that he will not voluntarily
terminate employment with Kaydon (or the Subsidiary then employing Executive) on
less than three months written notice to the Board of Directors or the Chief
Executive Officer of Kaydon, will render the services expected of his position,
and will act in all things related to the interests of the stockholders of
Kaydon until the third person has abandoned or terminated the efforts to effect
a Change in Control or until a Change in Control has occurred.
 
2. Termination In Connection With or Following Change in Control. In the event
that Executive incurs a Separation from Service (as defined below)  under the
circumstances stated in Subsection (a) during the period beginning on the date a
third person begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps to effect a Change in Control and ending on
the earlier of the complete abandonment of that effort, the date which is three
years following the date a Change in Control is deemed to have occurred or the
date this Agreement ceases to apply to Executive (the Protected Period), Kaydon
will provide to Executive the rights and benefits described in Subsection (b),
except as provided in Subsection (c).
 
For purposes of this Agreement, “Separation from Service” or “Separates from
Service” shall mean Executive’s termination of employment, as determined in
accordance with Treas. Reg. §1.409A-1(h).  Executive shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that Executive and Kaydon reasonably anticipate that either (i) no
further services will be performed for Kaydon after a certain date, or (ii) that
the level of bona fide services Executive will perform for Kaydon after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by Executive (whether as an employee or independent contractor) over
the immediately preceding 36-month period (or the full period of services to
Kaydon if Executive has been providing services to Kaydon for less than 36
months).  If Executive is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between Executive and Kaydon shall
be treated as continuing intact, provided that the period of such leave does not
exceed six months, or if longer, so long as Executive retains a right to
reemployment with Kaydon under an applicable statute or by contract.  If the
period of a military leave, sick leave or other bona fide leave of absence
exceeds six months and Executive does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship shall be
considered terminated for purposes of this Agreement as of the first date
immediately following the end of such six-month period.  In applying the
provisions of this paragraph, the leave of absence shall be considered a bona
fide leave of absence only if there is a reasonable expectation that Executive
will return to perform services for Kaydon.
 
 
 

--------------------------------------------------------------------------------

 
 
a.   Circumstances. This Agreement applies if Executive’s Separation from
Service occurs as a result of:
 
i.    Termination By Kaydon. Termination by Kaydon (or the Subsidiary employing
Executive) for reasons other than For Cause and other than as a consequence of
Executive’s death, permanent disability or attainment of the normal retirement
date under the Kaydon Corporation Retirement Plan (the Retirement Plan) or other
Kaydon retirement plan applicable to Executive, as in effect immediately
preceding that date; or
 
ii.   By Executive. Termination by Executive following the occurrence of any of
the following events:
 
A.   Demotion. The assignment of Executive to any duties or responsibilities
that are a reduction of, or are materially inconsistent with, Executive’s
position, duties, responsibilities or status immediately preceding the beginning
of the Protected Period;
 
B.   Reporting. A change in Executive’s reporting responsibilities or titles in
effect immediately preceding the beginning of the Protected Period resulting in
a reduction of Executive’s responsibilities or position;
 
C.   Reduction. The reduction of Executive’s annual salary, projected or target
annual bonus (including any deferred portions), level of benefits (except for a
reduction uniformly applicable to all similarly situated executives), target
long-term incentives, stock options, projected Supplemental Executive Retirement
Plan benefits, or supplemental compensation in effect at the beginning of the
Protected Period; or
 
D  . Location. The transfer of Executive to a location at least fifty miles from
Executive’s location at the beginning of the Protected Period requiring a change
in residence or a material increase in the amount of travel normally required of
Executive in connection with employment.
 
b.    Rights and Benefits. The rights and benefits under this Agreement are all
of the following:
 
i.    Additional Compensation. Payment of an amount equal to:
 
A.   Salary. Two (2) times the greater of the Executive’s base salary for the
calendar year in which the Separation from Service  occurs or for the preceding
calendar year; plus
 
B.   Bonus. Two (2) times the greater of:
 
·  
The average bonus payable to Executive over the most recent three-year fiscal
period (or the period during which the Executive has been employed by Kaydon (or
any of its Subsidiaries) if less than three years); or

 
·  
Executive’s target bonus for the calendar year in which the Separation from
Service occurs.

 
ii. Incentive Compensation. Payment of all amounts to which Executive is
entitled under all incentive compensation plans maintained by Kaydon or any
Subsidiary or to which Executive would be entitled to by virtue of Executive’s
employment with the corporation or entity which succeeds Kaydon after a Change
in Control.
 
A. Incentive Compensation Plans. This amount includes, but is not limited to,
any award under any Kaydon incentive compensation plan for a prior year that has
not been paid to Executive at the time of termination of employment.
 
B. Increase. In addition, Executive shall receive an amount equal to 1/12 of the
greater of:
 
·  
The projected incentive compensation plan awards for the year in which
termination of employment occurs; or

 
 
-2-

--------------------------------------------------------------------------------

 
 
·  
The incentive compensation plan awards to the Executive for the most recently
ended plan year,

 
for each full or partial month in the current plan year prior to the month of
Executive’s termination of employment.
 
C.  Acceleration. This Subsection (ii) may not accelerate the time, or modify
the form, of any payment to Executive unless Executive’s employment is
terminated within two years after a Change in Control as defined in Section 5.b.
occurs.
 
iii.    Supplemental Executive Retirement Plan Benefits. In the event that
Executive incurs a Separation from Service within two years of the date that a
Change in Control occurs, payment of the Actuarial Equivalent (except as limited
below) of the Executive’s vested Accrued Benefit under the Kaydon Corporation
Supplemental Executive Retirement Plan (the SERP), if any, adjusted as provided
in this subsection iii to the extent applicable to the Executive.
 
A.  Vesting. If the Executive is not otherwise vested in the SERP Accrued
Benefit, Executive will fully vest in the Executive’s Accrued Benefit under the
SERP if the Executive:
 
·  
Is age 55 or older at the time of the Change in Control; and

 
·  
Is fully vested in the Retirement Plan (or would be fully vested if Executive
was a participant in that Plan) at the time of the Change in Control.

 
B.  Additional Credit. Executive’s benefit and Accrued Benefit under the SERP
will be computed by crediting the Executive with the Additional Credit provided
in Section 2.19(b) and the Discretionary Credit provided in Section 2.19(b) of
the SERP if the Executive qualifies for that credit at that time or, if the
Executive does not otherwise qualify for that credit at the time of the Change
in Control under the terms of that Section 2.19(a) or (b), the Executive:
 
·  
Has been (and remains) identified in the SERP as an individual eligible for that
Additional or Discretionary Credit or was removed as an individual eligible for
that Credit in anticipation of the Change in Control; and

 
·  
Is vested in the Executive’s Accrued Benefit under the SERP under the terms of
the SERP or subsection A, above.

 
C.  Actuarial Equivalent. The Actuarial Equivalent of the payments from the SERP
determined under that Plan and this subsection shall be determined by taking
into account the reduction for early commencement of benefits imposed by that
Plan and by using reasonable actuarial assumptions. For purposes of determining
the lump sum actuarial equivalent, the corresponding actuarial assumptions
provided in the Retirement Plan (or, to the extent not provided in that Plan, as
provided under GATT) shall be used.
 
D. Effect. If Executive is a Participant in the SERP, the execution of this
Agreement constitutes:
 
·  
An amendment of the SERP with respect to Executive to effect these provisions;

 
·  
Agreement by Executive to the terms of, and consent in accordance with Section
6.1(a) of the SERP to, the amended and restated SERP adopted by the Board of
Directors on May 17, 2007 and to the amendments to the SERP provided in this
Agreement;

 
·  
Agreement by Kaydon and Executive that Executive may not be removed from the
Additional Credit provisions of the SERP once steps to effect a Change in
Control have commenced; and

 
·  
Agreement by Kaydon and Executive that Executive’s employment with any successor
to Kaydon shall not cause forfeiture of Executive’s benefits under the SERP
under Section 3.6(a) of the SERP.

 
 
-3-

--------------------------------------------------------------------------------

 
 
Payment of the SERP benefit as provided by this Agreement satisfies Kaydon’s
obligations to Executive, if any, under the SERP. If Executive’s employment is
terminated in anticipation of a Change in Control but a Change in Control does
not occur, subsections A., B. and D. shall operate but payment of the SERP
benefit will occur under the terms of the SERP without acceleration under this
Agreement.
 
E.  Limitation. Notwithstanding any other provision of this Agreement, this
subsection (iii) does not provide any SERP benefit to Executive if Executive is
not an Active Participant in the SERP immediately prior to the Change in
Control, unless Executive was removed as an Active Participant in the SERP or
the SERP was amended or terminated in anticipation of the Change in Control.
 
F.  Acceleration. This Subsection (ii) may not accelerate the time, or modify
the form, of any payment to Executive unless Executive incurs a Separation from
Service within two years after a Change in Control as defined in Section 5.b.
occurs. If the Executive’s Separation from Service occurs within two years after
a Change in Control as defined in Section 5.b., the Executive’s SERP benefit
will be paid as a lump sum payment within 30 days of the date the Separation
from Service occurs.  If the Executive’s Separation from Service occurs other
than as provided above, the Executive’s SERP benefit will be paid at the time
and in the form provided in the SERP without regard to the acceleration of
payment and change to the lump sum form provided by this Agreement, but within
the other modifications provided here.
 
iv.  Other Compensation. Immediate acceleration of vesting and exercisability of
any outstanding stock option, stock appreciation right, restricted stock, or
other similar incentive compensation rights. This provision may not accelerate
the time, or modify the form, of any payment to Executive unless Executive’s
employment is terminated within two years after a Change in Control as defined
in Section 5.b. occurs.
 
v.  Insurance and Other Special Benefits. Continued coverage under the life
insurance and medical, dental and prescription drug insurance or other coverage
(i.e., provision of in kind benefits or reimbursement of expenses incurred by
Executive covered by the medical, dental and prescription drug plans, to the
extent the expenses are referred to in Section 105(b) of the Internal Revenue
Code) of Kaydon and its Subsidiaries (or any successor plan or program in effect
at or after termination of Executive’s employment for employees in the same
class or category as was Executive prior to termination) for the period provided
in (A), below, subject to the conditions provided in (B), below.
 
A.  Period. These benefits will be provided until the earlier of:
 
·  
One year from the date of termination of Executive’s employment;

 
·  
The Executive’s Normal Retirement Date (as defined in the Retirement Plan) (and,
in the case of medical insurance, until Executive is eligible for Parts A and B
of Medicare or their equivalent, if later); or

 
·  
The date Executive obtains reasonably comparable life insurance, medical
insurance, dental insurance, accident insurance, or disability insurance, as the
case may be, at no greater cost to Executive than was the case at Kaydon.

 
The one year limitation provided above will not apply if Executive:
 
·  
Is age 55 or older at the time of the Change in Control; and

 
·  
Is fully vested in the Retirement Plan (or would be fully vested if Executive
was a participant in that Plan) at the time of the Change in Control.

 
B.  Conditions. Continued coverage is subject to the terms of the governing
plans (other than any exclusion preventing Executive’s participation because
Executive is no longer an employee), to Executive’s making any payments for
coverage required of employees in the same class or category as was Executive
prior to termination, and to any limitations necessary to comply with Section
409A and avoid penalties on the Executive under Section 409A. Executive agrees
to waive any continued coverage that exceeds the limits imposed by Section 409A.
In addition:
 
 
-4-

--------------------------------------------------------------------------------

 
 
·  
The in kind benefits and the amount eligible for reimbursement during a taxable
year of Executive may not affect the in kind benefits to be provided or
reimbursement in any other taxable year, except that the lifetime and other
benefit limits of the medical, dental and prescription drug plans continue to
apply.

 
·  
The reimbursement of an eligible amount must be made on or before the last day
of Executive’s taxable year next following the taxable year in which the expense
being reimbursed was incurred.

 
·  
The right to this in kind benefit or reimbursement is not subject to liquidation
or exchange for any other benefit.

 
C.  Alternative. If Executive is ineligible to continue to be covered under the
terms of any such benefit plan or program, or in the event Executive is eligible
but the benefits applicable to Executive under any such plan or program after
termination of employment are not substantially equivalent to the benefits
applicable to Executive immediately prior to termination, Kaydon shall provide
such substantially equivalent benefits, or such additional benefits as may be
necessary to make the benefits applicable to Executive substantially equivalent
to those in effect before termination of Executive’s employment, through other
sources, subject to all of the limitations and conditions provided above.
 
D.  Other. Nothing contained in this subsection (v) shall be deemed to require
or permit termination or restriction of Executive’s coverage under any other
plan or program of Kaydon or any of its Subsidiaries or any successor plan or
program to which Executive is entitled under the terms of such plan or program.
 
vi.  Outplacement Services. Reimbursement of the cost of full outplacement
services provided by the professional outplacement consulting firm of
Executive’s choosing, to a maximum cost of 15% of the Executive’s base salary
for the calendar year preceding the calendar year in which termination of
Executive’s employment occurs, provided that all expenses reimbursable under
this Subsection 2(b)(vi) must be incurred no later than December 31 of the
second calendar year following the calendar year in which Executive separates
from service and must be reimbursed no later than December 31 of the third
calendar year following the calendar year in which Executive separates from
service.
 
A.  Effect. The amount eligible for reimbursement during a taxable year of
Executive may not affect the amount eligible for reimbursement in any other
taxable year.
 
B.  Timing. The reimbursement of an eligible amount must be made on or before
the last day of Executive’s taxable year next following the taxable year in
which the expense being reimbursed was incurred.
 
C. Limitation. The right to this reimbursement is not subject to liquidation or
exchange for any other benefit.
 
vii.  Attorney’s Fees. Reimbursement in full for Executive’s attorney’s fees and
costs reasonably incurred at any time during Executive’s life or within ten
years after Executive’s death in enforcing this Agreement against Kaydon or a
successor or in seeking damages for Kaydon’s (or a successor’s) failure to fully
perform its obligations under this Agreement.
 
A.  Effect. The amount eligible for reimbursement during a taxable year of
Executive may not affect the amount eligible for reimbursement in any other
taxable year.
 
B.  Timing. The reimbursement of an eligible amount must be made on or before
the last day of Executive’s taxable year next following the taxable year in
which the expense being reimbursed was incurred.
 
C.  Limitation. The right to this reimbursement is not subject to liquidation or
exchange for any other benefit.
 
 
-5-

--------------------------------------------------------------------------------

 
 
The specific arrangements referred to in this Subsection (b) are not intended to
exclude Executive’s participation in other benefit plans in which Executive
currently participates or which are or may become available to executive
personnel generally in the class or category of Executive or to preclude other
compensation or benefits as may be authorized by the Board of Directors from
time to time.
 
c.  Conditions to the Obligations of Kaydon. Notwithstanding the general rules
above, Kaydon shall have no obligation to provide or cause to be provided to
Executive the rights and benefits described above if any of the following events
occurs:
 
i.  Prior Termination. Executive terminates employment or Kaydon (or the
appropriate Subsidiary) terminates Executive’s employment for any reason or for
no reason at all prior to the time a third person begins a tender or exchange
offer, circulates a proxy to stockholders, or takes other steps to effect a
Change in Control of Kaydon (unless Kaydon (or the appropriate Subsidiary)
terminates Executive’s employment in anticipation of the Change in Control).
 
ii.  Termination for Cause. Kaydon terminates Executive’s employment For Cause.
 
A.  For Cause. For purposes of this Agreement, termination of employment is For
Cause if Executive, in connection with the Executive’s duties as an employee of
Kaydon, its Subsidiaries, or any of its affiliates, committed a fraud or any
felony, engaged in deliberate, willful or gross misconduct, or committed any
other act which causes or may reasonably be expected to cause substantial injury
to Kaydon, a Subsidiary, or any of its affiliates.
 
B.  Limitation. For purposes of clarification, this use of this For Cause
standard for employment termination affects Executive’s entitlement to benefits
under this Agreement only and does not generally limit the ability of Kaydon or
other employer to terminate Executive’s employment for any reason or for no
reason at all.
 
iii.  Resignation as Director or Officer. Executive fails, within a reasonable
time after a termination of employment which is not wrongful on the part of
Kaydon (or the Subsidiary employing Executive) and upon receiving a written
request to do so, to resign as a director and/or officer of Kaydon and each
Subsidiary and affiliate of Kaydon of which Executive is then serving as a
director and/or officer.
 
iv.  Termination of Agreement. This Agreement ceases to be effective as to
Executive in accordance with Section 6.
 
In all other events, Kaydon’s obligation to pay or cause to be paid to Executive
the benefits and to make the arrangements provided below is absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set off, counterclaim, recoupment, defense or other right which
Kaydon may have against Executive or anyone else. Except as provided in Section
2(b)(v), Executive’s entitlement to benefits under this Agreement is not subject
to any duty to mitigate damages by seeking further employment nor offset by any
compensation which Executive may receive from future employment.
 
3.  Confidentiality and Cooperation. Executive agrees that at all times:
 
a.  Confidentiality. Executive will not, without the prior written consent of
Kaydon, disclose to any person, firm or corporation any confidential information
of or about Kaydon or its Subsidiaries which is now known to Executive or which
(whether before or after termination) may become known to Executive as a result
of Executive’s employment or association with Kaydon and which could be helpful
to a competitor. This limitation does not apply, however, to confidential
information that becomes publicly disseminated by means other than a breach of
this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
b.  Cooperation. Executive will furnish such information and render such
assistance and cooperation as may reasonably be requested in connection with any
litigation or legal proceedings concerning Kaydon or any of its Subsidiaries
(other than any legal proceedings concerning Executive’s employment). In
connection with that cooperation, Kaydon will pay or reimburse Executive for all
reasonable expenses incurred in cooperating with such requests, provided that
all expenses reimbursable under this Subsection 3(b) must be incurred and
reimbursed no later than December 31 of the second calendar year following the
calendar year in which Executive’s employment is terminated.
 
The parties agree that damages in the event of breach of this Section 3 by
Executive would be difficult, if not impossible, to ascertain. The parties
therefore agree that Kaydon, in addition to and without limitation of any other
remedy or right it may have, shall have the right to an injunction or other
equitable relief in any court of competent jurisdiction enjoining any such
breach. Executive waives any and all defenses Executive may have to such an
action on the ground of lack of jurisdiction or other equitable relief. The
existence of this right shall not preclude Kaydon from pursuing any other rights
and remedies at law or in equity which Kaydon may have.
 
4.  Release. In exchange for benefits under this Agreement, Executive agrees
that, upon acceptance of those benefits, Executive will release all claims
against Kaydon and its Subsidiaries which might then exist and will execute a
reasonable and customary release of any such claims.  Executive shall execute
and deliver such release to Kaydon within 21 days of the date of Executive’s
Separation from Service.  Unless such release is timely executed and delivered
in accordance herewith and such release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period, no
benefits under this Agreement shall be provided to Executive.
 
5.  Change in Control. For purposes of this Agreement:
 
a.  General Definition of Change in Control. Except as otherwise provided in
this Agreement, a Change in Control means:
 
i.  Directors. The failure of the Continuing Directors at any time to constitute
at least a majority of the members of the Board;
 
ii.  Ownership. The acquisition by any Person other than an Excluded Holder of
beneficial ownership (within the meaning of Rule 13d-3 issued under the Act) of
20% or more of the outstanding common stock of Kaydon or the combined voting
power of Kaydon’s outstanding securities entitled to vote generally in the
election of directors;
 
iii. Transaction. The approval by the stockholders of Kaydon of a
reorganization, merger or consolidation, unless with or into a Permitted
Successor; or
 
iv. Termination. The approval by the stockholders of Kaydon of a complete
liquidation or dissolution of Kaydon or the sale or disposition of all or
substantially all of the assets of Kaydon other than to a Permitted Successor.
 
b.  Change in Control For SERP Benefits and Certain Purposes. For purposes of
the SERP benefits under Section 2.b.iii., and for purposes of any acceleration
or modification of the terms of payment of any benefit under Section 2.b.ii.,
Section 2.b.iii., Section 2.b.iv. or any other Section of this Agreement, a
Change in Control means any one of the following:
 
i.   The failure of the Continuing Directors within any 12-month period to
constitute at least a majority of the members of the Board;
 
ii.  The acquisition by any Person or Persons Acting as a Group of beneficial
ownership (within the meaning of Rule 13d−3 issued under the Act) of the
Company’s stock representing more than 50% of the total fair market value or
total voting power of the Company’s outstanding stock;
 
 
-7-

--------------------------------------------------------------------------------

 
 
iii.  The date any Person or Persons Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) stock of the Company possessing 30% or
more of the total voting power of the Company’s outstanding stock; or
 
iv.  The date any Person or Persons Acting as Group (other than a Permitted
Successor) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons) assets of the
Company that have a total gross fair market value equal to or more than 40
person of the total gross fair market value of all the assets of the corporation
immediately before such acquisition or acquisitions.
 
For the purposes of this definition, “Permitted Successor” means any one of the
following:
 
A.  shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock in the Company;
 
B.  A Subsidiary;
 
C.  A Person or Persons Acting as a Group that owns, directly, or indirectly 50%
or more of the total value or voting power of all of the Company’s outstanding
stock; or
 
D.  Any entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly by a Person or Persons Acting as a Group described
in paragraph C above;
 
c.  Other Definitions. The following terms are defined as follows:
 
i.  Continuing Directors. The Continuing Directors are the individuals
constituting the Board as of the date this Agreement was executed by Kaydon and
any subsequent directors whose election or nomination for election by Kaydon’s
stockholders was approved by a vote of two-thirds of the individuals who are
then Continuing Directors, but specifically excluding any individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as the term is used in Rule 14a-11 of Regulation
14A issued under the Act) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board.
 
ii.  Excluded Holder. Excluded Holder means any Person who at the time this
Agreement was executed by Kaydon was the beneficial owner of 20% or more of the
outstanding common stock of Kaydon; or Kaydon, a Subsidiary or any Employee
Benefit Plan of Kaydon or a Subsidiary or any trust holding such common stock or
other securities pursuant to the terms of an Employee Benefit Plan.
 
iii.  Permitted Successor. Except as set forth in Section 5(b) above, Permitted
Successor means a corporation which, immediately following the consummation of a
transaction specified in the definition of “Change in Control” above, satisfies
each of the following criteria:
 
A.  Stock. Sixty percent (fifty percent in the case of a transaction that is an
asset sale) or more of the outstanding common stock of the corporation and the
combined voting power of the outstanding securities of the corporation entitled
to vote generally in the election of directors (in each case determined
immediately following the consummation of the applicable transaction) is
beneficially owned, directly or indirectly, by all or substantially all of the
Persons who were the beneficial owners of Kaydon’s outstanding common stock and
outstanding securities entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction;
 
B.  Limitation. No Person other than an Excluded Holder beneficially owns,
directly or indirectly, 20% or more of the outstanding common stock of the
corporation or the combined voting power of the outstanding securities of the
corporation entitled to vote generally in the election of directors (for these
purposes the term Excluded Holder shall include the corporation, any subsidiary
of the corporation and any Employee Benefit Plan of the corporation or any such
subsidiary or any trust holding common stock or other securities of the
corporation pursuant to the terms of any such Employee Benefit Plan); and
 
C.  Board. At least a majority of the board of directors is comprised of
Continuing Directors.
 
 
-8-

--------------------------------------------------------------------------------

 
 
iv.  Person. Person has the same meaning as set forth in Sections 13(d) and
14(d)(2) of the Act.
 
v.  Persons Acting as a Group. Persons Acting as a Group means owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation. If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock or assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time or as a result of the same public
offering, or purchase assets of the same corporation at the same time.
 
vi.  Act. Act means the Securities Exchange Act of 1934, as amended.
 
vii.  Employee Benefit Plan. Employee Benefit Plan means any plan or program
established by Kaydon or a Subsidiary for the compensation or benefit of
employees of Kaydon or any of its Subsidiaries.
 
viii.  Subsidiary. Subsidiary means any corporation or other entity of which 50%
or more of the outstanding voting stock or voting ownership interest is directly
or indirectly owned or controlled by Kaydon or by one or more Subsidiaries of
Kaydon.
 
6.  Term of Agreement. Subject to Section 2 and the remainder of this Section 6,
this Agreement shall terminate on December 31 of the year in which it is
effective.
 
i.  Extension. This Agreement shall automatically renew for successive one-year
terms, each ending on the anniversary of December 31, unless Kaydon notifies
Executive in writing at least 30 days prior to the expiration date of the
original or a successive term that it does not wish to renew the Agreement for
an additional term.
 
ii.  Limitation. Notwithstanding those general rules, the Board of Directors may
terminate this Agreement as to Executive for good cause (including but not
limited to a diminution in Executive’s duties and responsibilities with Kaydon)
during the original or a successive term, on 30 days advance written notice to
Executive.
 
Notice of non-renewal or termination shall not be given, and if given shall have
no effect, and Board action to terminate the Agreement will not be effective,
however, within three years after a Change in Control or during any period of
time when Kaydon has reason to believe that any third person has begun a tender
or exchange offer, circulated a proxy to stockholders, or taken other steps or
formulated plans to effect a Change in Control. That period of time ends when,
in the opinion of the Board of Directors, the third person has abandoned or
terminated the efforts or plans to effect a Change in Control.
 
7.  Miscellaneous. In addition, the following terms govern.
 
a.  Assignment. No right, benefit or interest under this Agreement is subject to
assignment, anticipation, alienation, sale, encumbrance, charge, pledge,
hypothecation or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process. Executive may, however, assign
any right, benefit or interest under this Agreement if the assignment is
permitted under the terms of any plan or policy of insurance or annuity contract
governing such right, benefit or interest.
 
b.  Construction of Agreement. Nothing in this Agreement shall be construed to
amend any provision of any plan or policy of Kaydon other than as specifically
stated here.
 
i.  Employment. This Agreement is not, and nothing here shall be deemed to
create, an employment contract between Executive and Kaydon or any of its
Subsidiaries. Executive acknowledges that the rights of Kaydon and the
Subsidiary employing Executive to change or reduce at any time and from time to
time Executive’s compensation, title, responsibilities, location and other
aspects of the employment relationship or to discharge Executive prior to a
Change in Control shall remain wholly unaffected by the provisions of this
Agreement, except as explicitly limited in this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
ii.  No Waiver. No waiver by either party to this Agreement at any time of any
breach by the other party to this Agreement, or noncompliance with any condition
or provision of this Agreement to be performed by such other party, shall be
deemed a waiver of that or of any other provision or condition.
 
iii.  Integration. This Agreement sets forth the entire agreement of the parties
on the subjects addressed here and no agreements or representations express or
implied on such subjects have been made by either party which are not set forth
expressly in this Agreement.
 
c.  Amendment. Except as otherwise provided in this Agreement, this Agreement
may not be amended, modified or canceled except by written agreement of the
parties.
 
d.  Waiver. No provision of this Agreement may be waived except by a writing
signed by the party to be bound.
 
e.  Severability. In the event that any provision or portion of this Agreement
is determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall remain in full force and effect to the
fullest extent permitted by law.
 
f.  Successors. This Agreement shall be binding upon and inure to the benefit of
Executive and Executive’s personal representative and heirs, and upon Kaydon and
any successor organization or organizations which shall succeed to substantially
all of the business and property of Kaydon whether by means of merger,
consolidation, acquisition of substantially all of the assets of Kaydon or
otherwise, including by operation of law. References here to duties and
obligations of Kaydon following a Change in Control are binding upon and shall
be the joint and several liability of Kaydon and any successor of it and all
Subsidiaries of Kaydon and any successors of any of them.
 
g.  Taxes. Any payment or delivery required under this Agreement shall be
subject to all requirements of the law with regard to withholding of taxes,
filing, making of reports and the like. Kaydon shall use its best efforts to
satisfy promptly all such requirements.
 
h.  Payment. All amounts payable by or on behalf of Kaydon under this Agreement
shall, unless specifically stated to the contrary in this Agreement, be paid in
a lump sum in U.S. Dollars, without notice or demand, on the first day of the
second month following termination of Executive’s employment (or for payment of
the SERP benefits to an Executive whose employment terminated prior to a Change
in Control, on the first day of the second month following the Change in
Control). Each and every payment made by or on behalf of Kaydon shall be final
and Kaydon and its Subsidiaries shall not, for any reason whatsoever, seek to
recover all or any part of any payment from Executive or from whomever is
entitled to it.
 
i.  Special Rules Regarding Section 409A of the Internal Revenue
Code.  Notwithstanding anything herein to the contrary, no payments to which
Executive becomes entitled on account of Executive’s Separation from Service
shall be paid to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with Kaydon, or (ii) the date of the Executive’s death, if the Executive is
deemed at the time of such Separation from Service a “specified employee” within
the meaning of Code Section 409A, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2).  Upon expiration of the applicable deferral period, all payments
deferred pursuant to this Section 7(i) shall be paid in lump sum to Executive,
without interest, and any remaining payments due under this Agreement shall be
paid in accordance with the remaining dates specified for them herein.
 
ii.  Specified Employee. Specified Employee means a service provider who, at any
time during the 12-month period ending on December 31 of each year (the
“Identification Date”), is:
 
A.  Officer. An officer of Kaydon (or any related entity) with annual
compensation greater than $150,000 in 2008 (as adjusted for future years as
provided in Section 416 of the Internal Revenue Code);
 
B.  Five Percent Owner. A 5-percent owner of Kaydon (or any related entity) ; or
 
 
-10-

--------------------------------------------------------------------------------

 
 
C.  One Percent Owner. A 1-percent owner of Kaydon (or any related entity) with
annual compensation greater than $150,000,
 
in each case, to the extent that Kaydon is publicly traded on the date of such
service provider’s Separation from Service.  Such a service provider is a
Specified Employee for the 12-month period beginning the first April 1 following
the Identification Date and ending on March 31 of the following year.
 
iii.  Death. If Executive dies prior to the time all payments due to Executive
under this Agreement have been made, then as soon as practicable after
Executive’s death (but in no event later than 90 days after), Kaydon shall pay
in a lump sum in U.S. Dollars all sums not paid to Executive prior to his death.
Payment shall be made to the beneficiary or beneficiaries (in addition to the
amount of life insurance proceeds payable to each beneficiary) named under the
life insurance plan or plans maintained by Kaydon on the date of Executive’s
death. If no such beneficiary is named, such sums shall be paid to Executive’s
estate. Except as provided in Subsection 2(b)(iii), no reduction to present
value of any such sums shall be made.
 
IN WITNESS, the parties have executed this Agreement as of the 5th day of March,
2012.
 
KAYDON CORPORATION
 
EXECUTIVE
     
By     /s/ Debra K. Crane                                                     
 
  /s/ Timothy
Heasley                                                                
Name:  Debra K. Crane
 
Timothy Heasley
Its:  Vice President, General Counsel & Secretary
   

 
-11-